EXHIBIT 10.14

VOLUNTARY SEPARATION AGREEMENT AND RELEASE

THIS VOLUNTARY SEPARATION AGREEMENT AND RELEASE (this "Agreement") is entered
into as of the date hereinafter set forth by and between Ventana Medical
Systems, Inc., (the "Company" or "Ventana"), and Mr. Tim B. Johnson ("Mr.
Johnson").

WHEREAS, Mr. Johnson has been employed by Company since February 14, 2002; and

WHEREAS, the parties have agreed to sever their employment relationship on an
amicable basis, and settle any claims or disputes between them.

Now, THEREFORE, in consideration of the promises and the mutual covenants and
understandings set forth hereafter, the parties agree as follows:

Introduction:

 

  1. Mr. Johnson’s last day of active employment as Senior Vice President, GBS
with Ventana will conclude effective the close of business, January 5, 2007.

  2. Mr. Johnson will assume the role of Operations Specialist from January 6,
2007 through March 30, 2007 with no change in base pay. Mr. Johnson’s last day
of active employment with Ventana will conclude effective the close of business,
March 30, 2007.

  3. All earned PTO will be used during Operations Specialist employment.

SECTION I

 

  4. Mr. Johnson is entitled to receive the Benefits and Compensation listed
below in this Paragraph 4 regardless of Mr. Johnson’s decision to sign this
Agreement:

 

 

(a)

Mr. Johnson will receive the 2006 bonus per the bonus plan, to be paid in cash,
less authorized and required deductions, on the same date on which bonuses are
paid to other Company vice presidents receiving bonuses.

 

 

(b)

These payouts will be paid in a lump sum and subject to and reduced by any and
all payroll taxes, required withholding, and other authorized or required
deductions.

 

 

(c)

Mr. Johnson is eligible to continue his healthcare (medical, dental and vision)
which will continue through the end of the termination month. Mr. Johnson will
be eligible to continue these benefits for himself and eligible dependents up to
18 months under COBRA. Details of COBRA rights and responsibilities will be
forwarded to Mr. Johnson upon notice of termination to Ventana payroll.

 

  (d) Within fifteen (15) days, Mr. Johnson must complete all travel and expense
reports, in accordance wit7hVentana’s regular requirements, and settle all
advances. Mr. Johnson will be reimbursed for travel and other expenses, for
those expenses reported in the normal manner.



--------------------------------------------------------------------------------

SECTION II

 

  5. In addition to the Benefits and Compensation listed under Section I,
Mr. Johnson will receive, subject to Section III, Paragraph 8, the following
consideration (collectively, the "Separation Pay") if Mr. Johnson elects to sign
this Agreement: Mr. Johnson understands that Ventana is agreeing to provide the
Separation Pay in part because of and in exchange for the release of claims and
other provisions provided in Section III (below) and that the Separation Pay is
in addition to any other payment or things of value to which Mr. Johnson may
already be entitled or is receiving from Ventana:

 

  (a) Additional severance payment in the gross amount of $10,000.00 per pay
period consistent with Ventana’s practices, for 13 weeks (April 1, 2007 through
June 30, 2007). This severance will be subject to and reduced by any and all
payroll taxes, required withholding, and other deductions. Ventana also agrees
to pay COBRA premiums for April through June, 2007 should Mr. Johnson elect
COBRA coverage as mentioned in Section I, Paragraph 4, part (c), above.

 

  (b) If Mr. Johnson notifies Ventana in writing that he has not accepted an
offer of full-time employment as of June 30, 2007, then he will receive an
additional severance payment of 6 weeks from July 1, 2007 through August 10,
2007 at his current pay. If Mr. Johnson has not accepted an offer of full-time
employment as of June 30, 2007 Ventana also agrees to pay COBRA coverage through
August 2007.

SECTION III

 

  6. Mr. Johnson understands and acknowledges that the National Labor Relations
Act, Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act
of 1991, the Age Discrimination in Employment Act, the Americans With
Disabilities Act, the Vietnam Era Veterans’ Readjustment Assistance Act of 1974,
the Arizona Civil Rights Act, the Arizona Employment Protection Act
(collectively the "Acts") and other applicable federal, state or local laws
provide the right to an employee to bring charges, claims, or complaints against
an employer if the employee believes he has been discriminated against on a
number of bases including race, ancestry, color, religion, sex, pregnancy,
marital status, national origin, age, status as a veteran of the Vietnam era,
and physical or mental disability or medical condition. Mr. Johnson, with full
understanding of the rights afforded him under these Acts, statutes and laws,
agrees that he will not file or cause to be filed against Ventana, or the
Release Parties (as hereinafter defined), any charges, complaints, or actions
based on any alleged violation(s) of these Acts, statutes and laws, or any
successor or replacement Acts, statutes or laws. Mr. Johnson hereby waives any
rights to assert a claim for any relief available under these Acts, statutes and
laws (including, but not limited to, back pay, attorney fees, damages,
reinstatement and/or other injunctive relief) he may otherwise recover based
upon any alleged violation(s) of these Acts, statutes and laws, or any successor
or replacement Acts, statutes or laws. This release excludes any claim which
cannot be released by private agreement.



--------------------------------------------------------------------------------

  7. In consideration of the Separation Pay and other covenants set forth
herein, including the confidentiality covenants set forth herein, and with full
understanding of the rights afforded him under at law or under the Acts,
Mr. Johnson, in his individual capacity, and marital community capacities, on
behalf of his marital community, and on behalf of his descendents, dependents,
heirs, executors, administrators, assigns, successors, agents, and attorneys,
past, present and future, and each of them, in their respective and individual
capacities, hereby covenants not to sue Ventana and fully releases and
discharges Ventana, and its officers, directors, partners, shareholders,
affiliates, subsidiaries, divisions, joint ventures, assigns, successors,
agents, employees, attorneys, and insurers, past, present and future, and each
of them, in their representative and individual and marital capacities
(hereinafter collectively referred to as "Released Parties") from any and all
claims, judgments, back pay, front pay, compensatory and punitive damages,
emotional distress claims, harm to reputation claims, wages, demands, rights,
liens, agreements, contracts, covenants, torts, actions, suits, causes of
action, actions alleging illegal harassment or discrimination under local,
federal or common law, obligations, debts, costs, expenses, attorneys’ fees,
damages, orders and liabilities of whatever kind or nature in law, equity or
otherwise, whether known or unknown, whether matured or unmatured, which
Mr. Johnson has, may now have, or at any time heretofore had or hereafter has
against Released Parties, arising out of or in any way connected with
Mr. Johnson’s employment relationship with Ventana, Mr. Johnson’s resignation or
termination from employment, or based on any other transactions, occurrences,
acts, or omissions or any loss, damage or injury whatever, known or unknown
matured or unmatured, resulting from any act or omission by or on the part of
Ventana or the Released Parties, or any of them, committed or omitted prior to
the date of this Agreement. All such Claims are forever barred by this Agreement
and without regard to whether these Claims are based on any alleged breach of
duty arising in contract or tort; any alleged employment discrimination or other
unlawful discriminatory act; or any claim or cause of action regardless of the
forum in which it may be brought, including, without limitation, claims for
breach of contract, wrongful termination, defamation, intentional infliction of
emotional distress or under the National Labor Relations Act, Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act. of 1991, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
Vietnam Era Veterans’ Readjustment Assistance Act of 1974, the Employee
Retirement Security Income Act, the Arizona Civil Rights Act, the Arizona
Employment Protection Act, the Arizona Wage & Hours Laws, and other applicable
federal, state and local laws, or any successor or replacement statutes and all
claims under statutory and common law, and all claims under statutory or common
law, all other statutory rights, all common law rights, claims for sick leave,
holiday pay, vacation pay, life insurance, or any other fringe benefit of
Ventana (other than as described in Section II),workers’ compensation,
unemployment compensation, or disability claims. This release excludes any claim
which cannot be released by private agreement and does not purport to waive
rights or claims that may arise after the date this Agreement is executed.



--------------------------------------------------------------------------------

  8. Mr. Johnson understands and agrees that Ventana has not made any
representations, warranties or guarantees regarding the taxable or nontaxable
character of the monies paid pursuant to this Agreement. Mr. Johnson represents
and warrants that he (a) has received all leave and other benefits to which he
is entitled under the Family and Medical Leave Act (“FMLA”), (b) has no pending
FMLA request for leave, and (c) does not claim that the Ventana has violated or
denied any of her right under the FMLA.

 

  9. This Release is not intended to release any claim that may arise after the
Effective Date of this Agreement nor to prevent Mr. Johnson from testifying or
participating in any governmental proceeding, but Mr. Johnson agrees that he
will not accept any type of compensation as the result of any such proceeding.
Without limiting the release in the foregoing paragraph or the general language
and effect of that release, Mr. Johnson expressly releases all claims of age
discrimination arising under the federal Age Discrimination in Employment Act of
1967, as amended ("ADEA"), 29 U.S.C. §§ 621, Mr. Johnson understands that
Ventana is agreeing to provide the Separation Pay in part because of and in
exchange for this specific release of claims of age discrimination under the
ADEA and that the Separation Pay is in addition to any other payment or things
of value to which Mr. Johnson may already be entitled or is receiving from
Ventana.

 

  10. In the event of any breach by Mr. Johnson of any covenant in this
Agreement, Ventana shall be under no further obligation to provide the
Separation Pay or other benefits provided for in Section II, and in addition to
such other remedies available to Ventana at law, Mr. Johnson shall, upon demand,
tender to Ventana all amounts paid to or on his behalf pursuant to Section II
except for wages paid for actual work performed through March 30, 2007 and
except for payments made for accrued but unused PTO, if any.

 

  11. This Agreement and compliance with this Agreement shall not be construed
as an admission by Ventana of any liability whatsoever, or as an admission by
Ventana of any violation of the rights of Mr. Johnson or of any other person,
violation of any order and/or law to or any person, or violation of any order,
law, statute, duty, of breach of any contract or any act of discrimination
whatsoever against Mr. Johnson or any other person; and Ventana specifically
disclaims any liability to or discrimination against Mr. Johnson or any other
person, or any alleged violation of any right of Mr. Johnson or any person, or
of any order, law, statute, duty or breach of any contract, or of any wage order
or law on the part of Ventana and the Released Parties.

 

  12.

Mr. Johnson covenants and agrees that he will not, at any time, release,
disclose, or utilize for any purpose, or for the benefit of any person, entity,
or business, confidential and/or proprietary information of Ventana, including,
but not limited to information concerning Ventana’s customers, employees,
business, and other matters of concern to Ventana. The term "confidential and/or
proprietary information" includes, but is not limited to, the Company’s customer
lists, customer information and preferences, employee data, employee and payroll
information, business plans, marketing plans, pricing formulas or methods, cost
calculations or estimations, profit margins, contracts with customers, agents,
employees, and clients, any other contract, trade secrets, source codes,
technical data, know-how, techniques, formulas, specifications, inventions,
methods, manufacturing and other processes, procedures, developments,
improvements, research and development information, and any such other
information which may have been



--------------------------------------------------------------------------------

 

designated or maintained as confidential from time to time by the Company. The
parties agree that Mr. Johnson’s agreement herein concerning confidential and
proprietary information and the maintenance of the confidentiality of this
information are material terms of this Agreement and a primary consideration for
the Separation Pay described in this Agreement. It is understood and agreed that
the Separation Pay herein is based in part on the value to Ventana of this
covenant, and both parties acknowledge the harm to Ventana or Ventana clients
that would occur if this covenant is breached.

 

  13. Because of Mr. Johnson’s position of trust and responsibility with
Ventana, and his access to confidential information about Ventana and its
employees and processes, Mr. Johnson agrees that he shall not for a period of
twelve (12) months after termination of employment with Ventana engage directly
or indirectly, whether as principal, agent, officer, director, employee,
consultant or otherwise, for the companies listed in Schedule A attached hereto,
or any of their affiliates, parents or subsidiaries. Mr. Johnson further agrees
to notify Ventana of any and all subsequent employment for a period of twelve
(12) months after termination and for a period of period of twenty-four
(24) months after termination of employment if such employment is with any of
the companies listed on Schedule A and to inform any employer of the provisions
of this Section III, Paragraphs 12 and 14 and authorizes Ventana to notify any
such actual or potential employers of the terms of this Section III, Paragraphs
12 and 14. Other than as set forth in this Agreement, nothing set forth herein
shall preclude the employment of Mr. Johnson.

 

  14. Mr. Johnson shall not for a period of one (1) year after termination of
employment with Ventana, hire, solicit, employ or engage, directly or
indirectly, any employee of Ventana for any purpose, nor make known to any
person or entity the identity of Ventana employee for the purpose of soliciting,
employing or engaging him.

 

 

15.

Mr. Johnson agrees to assist Ventana in every proper way in obtaining and
maintaining patents, copyrights and other legal protections for Ventana’s
inventions and intellectual property conceived by or otherwise involving
Mr. Johnson during the term of his employment at Ventana, and to execute such
documents as Ventana may reasonably request for use in obtaining and maintaining
such protection. Mr. Johnson further agrees to reasonably assist and cooperate
with Ventana and Ventanals attorneys, in the prosecution or defense of any
litigation in which Ventana is or may in the future become a party to. Ventana
agrees to reimburse Mr. Johnson for all costs and expenses reasonably incurred
by him in providing such assistance.

 

  16. Mr. Johnson agrees that the fact of and terms of this Agreement are and
must be kept strictly confidential. At his option, Mr. Johnson may disclose only
the financial terms of this Agreement to his accountant or tax preparer, if any,
and he may disclose the fact of and terms of this Agreement to his attorney or
if he legally is required to do so by subpoena or other legal process.

 

  17.

Upon the request of Ventana Mr. Johnson shall immediately tender to or make
available to Ventana all original and copies of all Ventana information and
property in his possession and control, including but not limited to, Ventana
records, documents or other information, along with all copies thereof and all
computer storage media containing any such records,



--------------------------------------------------------------------------------

 

documents, or other information, pagers, cellular telephones, personal computer
equipment and software, Ventana credit cards, and any other materials, equipment
or documents, including all copies thereof, belonging to Ventana.

 

  18. Mr. Johnson agrees and covenants that Ventana has no obligation to rehire
or reinstate him.

 

  19. Mr. Johnson and Ventana agree not to disparage, either orally or in
writing, any party or Released Parties identified in this Agreement. Mr. Johnson
shall refer all potential future employers to the Vice President, Human
Resources Department or CEO. All future employers will be given only
Mr. Johnson’s title and dates of employment.

SECTION IV

 

  20. Mr. Johnson represents and acknowledges that he is under no obligation to
enter into this Agreement, that he was given this agreement on November 16,
2006, and that he has been provided with at least twenty-one (21) days to
consider whether he should sign this Agreement and that he signed this Agreement
freely and voluntarily. If changes have been made to this Agreement after it was
first given to Mr. Johnson, the 21 day time period will not start again, even if
the changes are material. If Mr. Johnson signs this Agreement before the 21 days
are over, he waives his right to have at least 21 days to consider it. In the
event that Mr. Johnson signs this Agreement, he may still revoke it at any time
within seven (7) days after signing (the "Revocation Period"). In order to
revoke this Agreement, Mr. Johnson must notify the Company in writing of his
decision to revoke the Agreement no later than 12:01 a.m. of the 8th day
following the signing date. If Mr. Johnson revokes this Agreement, then Ventana
shall have no obligation to make any payments or to provide any benefits under
this Agreement, except for Ventana’s obligation to pay wages for actual days
worked and to pay accrued PTO, if any. This Agreement shall become effective
immediately upon the expiration of the Revocation Period (the "Effective Date").

 

  21. Mr. Johnson represents and hereby avows that he possesses the sole rights
and interests in any claims against Ventana and Released Parties, if any, and
that he has not assigned his rights or interests in his claims to any person
and/or entity. Mr. Johnson further understands and agrees that, among other
rights or claims, by executing this Agreement, he knowingly and voluntarily is
waiving any right or claim he has or may have under the Acts.

 

  22. This Agreement constitutes the entire agreement of the parties concerning
the subject matter herein and supersedes and replaces all prior negotiations and
all agreements proposed and otherwise, whether written or oral, concerning the
subject matter hereof, and there are no other agreements between them. The terms
of this Agreement are contractual and are not merely recitals. This Agreement
may not be modified or changed unless done so in writing and signed by both
parties.

 

  23. Ventana and Mr. Johnson represent and acknowledge that they have carefully
read and fully understand all of the provisions of this Agreement which sets
forth the entire agreement between the parties and that they have not relied
upon any representations or statement, written or oral, not set forth in this
document.



--------------------------------------------------------------------------------

  24. Ventana and Mr. Johnson represent and acknowledge that they have had such
time as each deemed necessary to review, consider and deliberate as to the terms
of this Agreement.

 

  25. Ventana and Mr. Johnson represent and acknowledge that Ventana has
recommended that Mr. Johnson retain an attorney to advise Mr. Johnson fully in
this matter and that Mr. Johnson has had the opportunity to review this
Agreement with an attorney.

 

  26. Should any provision of this Agreement be declared or be determined by a
court of competent jurisdiction to be illegal or invalid, the validity of the
remaining parts, terms, or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed to not be a part of
this Agreement.

 

  27. All notices to Ventana by Mr. Johnson under this Agreement shall be in
writing and sent to:

Denise van Zijll

Vice President, Human Resources

Ventana Medical Systems, Inc.

191 0 E. Innovation Park Dr.

Tucson, Arizona 85755

Phone: (520) 229-3942

Fax: (520) 229-4205

All notices to Mr. Johnson by Ventana under this Agreement shall be in writing
and sent to:

Mr. TJ Johnson

(Address)

Ventana may, however, make any payments to Mr. Johnson in the manner and at the
address in which he has been receiving regular wages prior to the date of his
termination unless specifically directed to do otherwise in writing.

Notices may be sent by registered or certified mail, return receipt requested,
or by facsimile or by hand-delivery. Notices shall be deemed received when given
if by facsimile or hand-delivery. Notices shall be deemed received two days
after deposit in the United States mail, by certified or registered mail, return
receipt requested, if mailed. Facsimile signatures shall be accepted as
originals. This Agreement may be executed in one or more counterparts, each of
which shall be considered a duplicate original and all of which taken together
shall constitute one and the same Agreement.

 

  28. This Agreement will be take effect immediately upon the signatures of both
Mr. Johnson and Ventana and expiration of the waiting period mentioned above and
shall be binding upon and inure to the benefit of the heirs, successors,
personal representatives and assigns for the parties hereto.

We have read the foregoing Agreement and we accept and agree to the provisions
it contains and hereby execute it voluntarily with a full understanding of its
consequences.



--------------------------------------------------------------------------------

TJ Johnson      Ventana Medical Systems, Inc. /S/ TJ JOHNSON      /S/ DENISE
VANZIJLL TJ Johnson     

Denise vanZijll

Vice President, Human Resources

Date: November 21, 2006      Date: November 21, 2006

Schedule A

Vision Systems Limited

Vision Systems USA, Inc.

Danaher

Dako Corporation

BioGenex

Abbott Molecular

Lab Vision

BioCare

Digene